UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period From To Commission file number 001-12482 GLIMCHER REALTY TRUST (Exact Name of Registrant as Specified in Its Charter) Maryland 31-1390518 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 180 East Broad Street Columbus, Ohio (Zip Code) (Address of Principal Executive Offices) Registrant's telephone number, including area code: (614) 621-9000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One):Large accelerated filer []Accelerated filer [X]Non-accelerated filer [](Do not check if a smaller reporting company)Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of July 27, 2011, there were 107,451,103 Common Shares of Beneficial Interest outstanding, par value $0.01 per share. 1 of 51 GLIMCHER REALTY TRUST FORM 10-Q INDEX PART I:FINANCIAL INFORMATION PAGE Item 1:Financial Statements Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010. 3 Consolidated Statements of Operations and Comprehensive Loss for the three months ended June 30, 2011 and 2010. 4 Consolidated Statements of Operations and Comprehensive Loss for the six months ended June30, 2011 and 2010. 5 Consolidated Statement of Equity for the six months ended June 30, 2011. 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010. 7 Notes to Consolidated Financial Statements. 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. 30 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 48 Item 4.Controls and Procedures. 49 PART II:OTHER INFORMATION Item 1.Legal Proceedings. 50 Item 1A.Risk Factors. 50 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 50 Item 3.Defaults Upon Senior Securities. 50 Item 4.(Removed and Reserved). 50 Item 5.Other Information. 50 Item 6.Exhibits. 50 SIGNATURES 51 2 PART I FINANCIAL INFORMATION Item 1:FINANCIAL STATEMENTS: GLIMCHER REALTY TRUST CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share and par value amounts) ASSETS June 30, 2011 (unaudited) December 31, 2010 Investment in real estate: Land $ $ Buildings, improvements and equipment Developments in progress Less accumulated depreciation Property and equipment, net Deferred costs, net Investment in and advances to unconsolidated real estate entities Investment in real estate, net Cash and cash equivalents Restricted cash Tenant accounts receivable, net Deferred expenses, net Prepaid and other assets Total assets $ $ LIABILITIES AND EQUITY Mortgage notes payable $ $ Notes payable Accounts payable and accrued expenses Distributions payable Total liabilities Glimcher Realty Trust shareholders’ equity: Series F Cumulative Preferred Shares of Beneficial Interest, $0.01 par value, 2,400,000 shares issued and outstanding Series G Cumulative Preferred Shares of Beneficial Interest, $0.01 par value, 9,500,000 shares issued and outstanding Common Shares of Beneficial Interest, $0.01 par value, 107,158,470 and 85,052,740 shares issued and outstanding as of June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Distributions in excess of accumulated earnings ) ) Accumulated other comprehensive loss ) ) Total Glimcher Realty Trust shareholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 GLIMCHER REALTY TRUST CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited) (dollars and shares in thousands, except per share and unit amounts) For the Three Months Ended June 30, Revenues: Minimum rents $ $ Percentage rents Tenant reimbursements Other Total revenues Expenses: Property operating expenses Real estate taxes Provision for doubtful accounts Other operating expenses Depreciation and amortization General and administrative Impairment loss - Total expenses Operating income Interest income Interest expense Equity in (loss) income of unconsolidated real estate entities, net ) 56 Loss from continuing operations ) ) Discontinued operations: Loss from operations ) ) Net loss ) ) Add: allocation to noncontrolling interest Net loss attributable to Glimcher Realty Trust ) ) Less:Preferred stock dividends Net loss to common shareholders $ ) $ ) Earnings Per Common Share (“EPS”): EPS (basic): Continuing operations $ ) $ ) Discontinued operations $ ) $ ) Net loss to common shareholders $ ) $ ) EPS (diluted): Continuing operations $ ) $ ) Discontinued operations $ ) $ ) Net loss to common shareholders $ ) $ ) Weighted average common shares outstanding Weighted average common shares and common share equivalents outstanding Cash distributions declared per common share of beneficial interest $ $ Net loss $ ) $ ) Other comprehensive income on derivative instruments, net Comprehensive loss ) ) Comprehensive income attributable to noncontrolling interest ) ) Comprehensive loss attributable to Glimcher Realty Trust $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 GLIMCHER REALTY TRUST CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited) (dollars and shares in thousands, except per share and unit amounts) For the Six Months Ended June 30, Revenues: Minimum rents $ $ Percentage rents Tenant reimbursements Other Total revenues Expenses: Property operating expenses Real estate taxes Provision for doubtful accounts Other operating expenses Depreciation and amortization General and administrative Impairment loss - Total expenses Operating income Interest income Interest expense Equity in loss of unconsolidated real estate entities, net ) ) Loss from continuing operations ) ) Discontinued operations: Loss on disposition of property - ) Loss from operations ) ) Net loss ) ) Add: allocation to noncontrolling interest Net loss attributable to Glimcher Realty Trust ) ) Less:Preferred stock dividends Net loss to common shareholders $ ) $ ) Earnings Per Common Share (“EPS”): EPS (basic): Continuing operations $ ) $ ) Discontinued operations $ ) $ ) Net loss to common shareholders $ ) $ ) EPS (diluted): Continuing operations $ ) $ ) Discontinued operations $ ) $ ) Net loss to common shareholders $ ) $ ) Weighted average common shares outstanding Weighted average common shares and common share equivalents outstanding Cash distributions declared per common share of beneficial interest $ $ Net loss $ ) $ ) Other comprehensive income on derivative instruments, net Comprehensive loss ) ) Comprehensive income attributable to noncontrolling interest ) ) Comprehensive loss attributable to Glimcher Realty Trust $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 5 GLIMCHER REALTY TRUST CONSOLIDATED STATEMENT OF EQUITY For the Six Months Ended June 30, 2011 (unaudited) (dollars in thousands, except share, par value and unit amounts) Common Accumulated Series F Series G Shares of Distributions Other Cumulative Cumulative Beneficial Additional In Excess of Comprehensive Preferred Preferred Interest Paid-in Accumulated (Loss) Noncontrolling Shares Shares Shares Amount Capital Earnings Income Interest Total Balance, December 31, 2010 $ ) $ ) $ $ Distributions declared, $0.20 per share (20,704 ) (589 ) (21,293 ) Distribution Reinvestment and Share Purchase Plan - 81 81 Exercise of stock options - 82 82 Restricted stock grant 3 (3 ) - OP unit conversion 1 1 Amortization of performance stock 54 54 Amortization of restricted stock Preferred stock dividends (12,274 ) (12,274 ) Net loss (16,079 ) (800 ) (16,879 ) Other comprehensive income on derivativeinstruments 94 Stock option expense Issuance of common stock Stock issuance costs (7,901 ) (7,901 ) Transfer to noncontrolling interest inpartnership (4,480 ) - Balance, June 30, 2011 $ ) $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 GLIMCHER REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (dollars in thousands) For the Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Provision for doubtful accounts Depreciation and amortization Amortization of financing costs Equity in loss of unconsolidated real estate entities, net Distributions from unconsolidated real estate entities 91 Capitalized development costs charged to expense - Gain on sale of operating real estate assets - ) Impairment loss - Loss on disposition of property - Stock compensation expense Net changes in operating assets and liabilities: Tenant accounts receivable, net Prepaid and other assets ) ) Accounts payable and accrued expenses ) ) Net cash provided by operating activities Cash flows from investing activities: Additions to investment in real estate ) ) Additions to investment in unconsolidated real estate entities ) - Proceeds from sales of properties - Additions to restricted cash ) ) Additions to deferred costs and other ) ) Net increase in cash from previously unconsolidated real estate entity - Net cash (used in) provided by investing activities ) Cash flows from financing activities: Payments to revolving line of credit, net ) ) Payments of deferred financing costs ) ) Proceeds from issuance of mortgages notes payable and other Principal payments on mortgages and other notes payable ) ) Proceeds from issuance of preferred stock - Net proceeds from issuance of common shares - Proceeds received from dividend reinvestment and exercise of stock options 96 Cash distributions ) ) Net cash provided by (used in) financing activities ) Net change in cash and cash equivalents ) ) Cash and cash equivalents, at beginning of year Cash and cash equivalents, at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 GLIMCHER REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) 1.Organization and Basis of Presentation Organization Glimcher Realty Trust (“GRT”) is a fully-integrated, self-administered and self-managed, Maryland real estate investment trust (“REIT”), which owns, leases, manages and develops a portfolio of retail properties (the “Property” or “Properties”) consisting of enclosed regional malls, super regional malls, and open-air lifestyle centers (“Malls”), and community shopping centers (“Community Centers”).At June 30, 2011, GRT both owned interests in and managed 27Properties, consisting of 23 Malls (18 wholly-owned and five partially owned through joint ventures) and four Community Centers (three wholly-owned and one partially owned through a joint venture).The “Company” refers to GRT and Glimcher Properties Limited Partnership (the “Operating Partnership,” “OP” or “GPLP”), a Delaware limited partnership, as well as entities in which the Company has an interest, collectively. Basis of Presentation The consolidated financial statements include the accounts of GRT, GPLP and Glimcher Development Corporation (“GDC”).As of June 30, 2011, GRT was a limited partner in GPLP with a 97.2% ownership interest and GRT’s wholly-owned subsidiary, Glimcher Properties Corporation, was GPLP’s sole general partner, with a 0.2% interest in GPLP.GDC, a wholly-owned subsidiary of GPLP, provides development, construction, leasing and legal services to the Company’s affiliates and is a taxable REIT subsidiary.The Company consolidates entities in which it owns more than 50% of the voting equity, and control does not rest with other parties, as well as variable interest entities (“VIE”) in which it is deemed to be the primary beneficiary in accordance with Accounting Standards Codification (“ASC”) Topic810 – “Consolidation.”The equity method of accounting is applied to entities in which the Company does not have a controlling direct or indirect voting interest, but can exercise influence over the entity with respect to its operations and major decisions.These entities are reflected on the Company’s consolidated financial statements as “Investment in and advances to unconsolidated real estate entities.”All significant intercompany accounts and transactions have been eliminated in the consolidated financial statements. The consolidated financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.The information furnished in the accompanying consolidated balance sheets, statements of operations and comprehensive loss, statement of equity, and statements of cash flows reflect all adjustments which are, in the opinion of management, recurring and necessary for a fair statement of the aforementioned financial statements for the interim period.Operating results for the three and six months ended June 30, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. The December 31, 2010 balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America (“U.S.”).The consolidated financial statements should be read in conjunction with the notes to the consolidated financial statements and Management's Discussion and Analysis of Financial Condition and Results of Operations included in the Company’s Form10-K for the year ended December 31, 2010. Material subsequent events that have occurred since June 30, 2011 that require disclosure in these financial statements are presented in Note 17 - “Subsequent Events.” 8 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) 2.Summary of Significant Accounting Policies Revenue Recognition Minimum rents are recognized on an accrual basis over the terms of the related leases on a straight-line basis.Percentage rents, which are based on tenants’ sales as reported to the Company, are recognized once the sales reported by such tenants exceed any applicable breakpoints as specified in the tenants’ leases.The percentage rents are recognized based upon the measurement dates specified in the leases which indicate when the percentage rent is due. Recoveries from tenants for real estate taxes, insurance and other shopping center operating expenses are recognized as revenues in the period that the applicable costs are incurred.The Company recognizes differences between estimated recoveries and the final billed amounts in the subsequent year.Other revenues primarily consist of fee income which relates to property management services and other related services and is recognized in the period in which the service is performed, licensing agreement revenues which are recognized as earned, and the proceeds from sales of development land which are generally recognized at the closing date. Tenant Accounts Receivable The allowance for doubtful accounts reflects the Company’s estimate of the amount of the recorded accounts receivable at the balance sheet date that will not be recovered from cash receipts in subsequent periods.The Company’s policy is to record a periodic provision for doubtful accounts based on total revenues.The Company also periodically reviews specific tenant balances and determines whether an additional allowance is necessary.In recording such a provision, the Company considers a tenant’s creditworthiness, ability to pay, probability of collections and consideration of the retail sector in which the tenant operates.The allowance for doubtful accounts is reviewed and adjusted periodically based upon the Company’s historical experience. Investment in Real Estate – Carrying Value of Assets The Company maintains a diverse portfolio of real estate assets.The portfolio holdings have increased as a result of both acquisitions and the development of Properties and have been reduced by selected sales of assets.The amounts to be capitalized as a result of acquisitions and developments and the periods over which the assets are depreciated or amortized are determined based on the application of accounting standards that may require estimates as to fair value and the allocation of various costs to the individual assets.The Company allocates the cost of the acquisition based upon the estimated fair value of the net assets acquired.The Company also estimates the fair value of intangibles related to its acquisitions.The valuation of the fair value of the intangibles involves estimates related to market conditions, probability of lease renewals and the current market value of in-place leases.This market value is determined by considering factors such as the tenant’s industry, location within the Property, and competition in the specific market in which the Property operates.Differences in the amount attributed to the fair value estimate for intangible assets can be significant based upon the assumptions made in calculating these estimates. Depreciation and Amortization Depreciation expense for real estate assets is computed using a straight-line method and estimated useful lives for buildings and improvements using a weighted average composite life of forty years and three to ten years for equipment and fixtures.Expenditures for leasehold improvements and construction allowances paid to tenants are capitalized and amortized over the initial term of each lease.Cash allowances paid to tenants that are used for purposes other than improvements to the real estate are amortized as a reduction to minimum rents over the initial lease term.Maintenance and repairs are charged to expense as incurred.Cash allowances paid in return for operating covenants from retailers who own their real estate are capitalized as contract intangibles.These intangibles are amortized over the period the retailer is required to operate their store. 9 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) Investment in Real Estate – Impairment Evaluation Management evaluates the recoverability of its investments in real estate assets.Long-lived assets are tested on a quarterly basis for recoverability whenever events or changes in circumstances indicate that their carrying amount may not be recoverable.An impairment loss is recognized only if the carrying amount of a long-lived asset is not recoverable and exceeds its fair value. The Company evaluates the recoverability of its investments in real estate assets to be held and used each quarter and records an impairment charge when there is an indicator of impairment and the undiscounted projected cash flows are less than the carrying amount for a particular property.The estimated cash flows used for the impairment analysis and the determination of estimated fair value are based on the Company’s plans for the respective asset(s) and the Company’s views of market and economic conditions.The Company evaluates each property that has material reductions in occupancy levels and/or net operating income performance and conducts a detailed evaluation of the respective property.The evaluation considers factors such as current and historical rental rates, occupancies for the respective properties and comparable properties, sales contracts for certain land parcels and recent sales data for comparable properties.Changes in estimated future cash flows due to changes in the Company’s plans or its views of market and economic conditions could result in recognition of impairment losses, which, under the applicable accounting guidance, could be substantial. In connection with the quarterly impairment evaluation described above for the three months ended June 30, 2011, the Company’s management determined that it was more likely than not that a planned retail project on a sixty-nine acre parcel located near Cincinnati, Ohio would not be developed as previously planned. In accordance with ASC 360 – “Property Plant and Equipment,” the Company reduced the carrying value of the asset to its estimated net realizable value and recorded an $8,995 impairment loss.The Company valued the parcel based upon an independent review of comparable land sales. Sale of Real Estate Assets The Company records sales of operating properties and outparcels using the full accrual method at closing when both of the following conditions are met: a) the profit is determinable, meaning that, the collectability of the sales price is reasonably assured or the amount that will not be collectible can be estimated; and b) the earnings process is virtually complete, meaning that the seller is not obligated to perform significant activities after the sale to earn the profit.Sales not qualifying for full recognition at the time of sale are accounted for under other appropriate deferral methods. Investment in Real Estate – Held-for-Sale The Company evaluates the held-for-sale classification of its consolidated real estate assets each quarter.Assets that are classified as held-for-sale are recorded at the lower of their carrying amount or fair value less cost to sell.Management evaluates the fair value less cost to sell each quarter and records impairment charges as required.An asset is generally classified as held-for-sale once management commits to a plan to sell its entire interest in a particular Property which results in no continuing involvement in the asset as well as initiates an active program to market the asset for sale.In instances where the Company may sell either a partial or entire interest in a Property and has commenced marketing of the Property, the Company evaluates the facts and circumstances of the potential sale to determine the appropriate classification for the reporting period.Based upon management’s evaluation, if it is expected that the sale will be for a partial interest, the asset is classified as held for investment.If during the marketing process it is determined the asset will be sold in its entirety, the period of that determination is the period the asset would be reclassified as held-for-sale.The results of operations for these real estate Properties that are classified as held-for-sale are reflected as discontinued operations in all periods reported.On June 30, 2011, there were no Properties classified as held-for-sale. On occasion, the Company will receive unsolicited offers from third parties to buy individual Properties.Under these circumstances, the Company will classify the particular Property as held-for-sale when a sales contract is executed with no contingencies and the prospective buyer has funds at risk to ensure performance. 10 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) Accounting for Acquisitions The fair value of the real estate acquired is allocated to acquired tangible assets, consisting of land, buildings and tenant improvements, and identified intangible assets and liabilities, consisting of the value of above-market and below-market leases, acquired in-place leases and the value of tenant relationships, based in each case on their fair values.Purchase accounting is applied to assets and liabilities related to real estate entities acquired based upon the percentage of interest acquired. The fair value of the tangible assets of an acquired property (which includes land, buildings and tenant improvements) is determined by valuing the property as if it were vacant, based on management’s determination of the relative fair values of these assets.Management determines the as-if-vacant fair value of an acquired property using methods to determine the replacement cost of the tangible assets. In determining the fair value of the identified intangible assets and liabilities of an acquired property, above-market and below-market lease values are recorded based on the present value (using an interest rate which reflects the risks associated with the leases acquired) of the difference between a) the contractual amounts to be paid pursuant to the in-place leases and b) management’s estimate of fair market lease rates for the corresponding in-place leases, measured over a period equal to the remaining non-cancelable term of the lease.The capitalized above-market lease values and the capitalized below-market lease values are amortized as an adjustment to rental income over the initial lease term. The aggregate value of in-place leases is determined by evaluating various factors, including an estimate of carrying costs during the expected lease-up periods, current market conditions, and similar leases.In estimating carrying costs, management includes real estate taxes, insurance and other operating expenses, and estimates of lost rental revenue during the expected lease-up periods based on current market demand.Management also estimates costs to execute similar leases including leasing commissions, legal and other related costs.The value assigned to this intangible asset is amortized over the remaining lease term plus an assumed renewal period that is reasonably assured. The aggregate value of other acquired intangible assets includes tenant relationships.Factors considered by management in assigning a value to these relationships include: assumptions of probability of lease renewals, investment in tenant improvements, leasing commissions, and an approximate time lapse in rental income while a new tenant is located.The value assigned to this intangible asset is amortized over the average life of the relationship. Deferred Costs The Company capitalizes initial direct costs of leases and amortizes these costs over the initial lease term.The costs are capitalized upon the execution of the lease and the amortization period begins the earlier of the store opening date or the date the tenant’s lease obligation begins. Stock-Based Compensation The Company expenses the fair value of share awards in accordance with the fair value recognition as required by ASC Topic 718 - “Compensation-Stock Compensation.”It requires companies to measure the cost of the recipient services received in exchange for an award of an equity instrument based on the grant-date fair value of the award.Accordingly, the cost of the share award is expensed over the requisite service period (usually the vesting period). Cash and Cash Equivalents For purposes of the statements of cash flows, all highly liquid investments purchased with original maturities of three months or less are considered to be cash equivalents.Cash and cash equivalents primarily consisted of short term securities and overnight purchases of debt securities.The carrying amounts approximate fair value. Restricted Cash Restricted cash consists primarily of cash held for real estate taxes, insurance, property reserves for maintenance, and expansion or leasehold improvements as required by certain of our loan agreements. 11 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) Deferred Expenses Deferred expenses consist principally of financing fees.These costs are amortized as interest expense over the terms of the respective agreements.Deferred expenses in the accompanying consolidated balance sheets are shown net of accumulated amortization. Derivative Instruments and Hedging Activities The Company accounts for derivative instruments and hedging activities by following ASC Topic 815 - “Derivative and Hedging.”The objective is to provide users of financial statements with an enhanced understanding of: a) how and why an entity uses derivative instruments; b) how derivative instruments and related hedged items are accounted for under this guidance; and c) how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flows.It also requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about the fair value of gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative instruments. The Company records all derivatives on the balance sheet at fair value.The accounting for changes in the fair value of derivatives depends whether the Company has elected to designate a derivative in a hedging relationship and apply hedge accounting and whether the hedging relationship has satisfied the criteria necessary to apply hedge accounting.Derivatives designated and qualifying as a hedge of the exposure to changes in the fair value of an asset, liability, or firm commitment attributable to a particular risk, such as interest rate risk, are considered fair value hedges. Also, derivatives designated and qualifying as a hedge of the exposure to variability in expected future cash flows, or other types of forecasted transactions, are considered cash flow hedges.Hedge accounting generally provides for the matching of the timing of gain or loss recognition on the hedging instrument with the recognition of the changes in the fair value of the hedged asset or liability that are attributable to the hedged risk in a fair value hedge or the earnings effect of the hedged forecasted transactions in a cash flow hedge.The change in fair value of derivative instruments that do not qualify for hedge accounting is recognized in earnings. Investment in and Advances to Unconsolidated Real Estate Entities The Company evaluates all joint venture arrangements for consolidation.The percentage interest in the joint venture, evaluation of control and whether the joint venture is a VIE are all considered in determining if the arrangement qualifies for consolidation. The Company accounts for its investments in unconsolidated real estate entities using the equity method of accounting whereby the cost of an investment is adjusted for the Company’s share of equity in net income or loss beginning on the date of acquisition and reduced by distributions received.The income or loss of each joint venture investor is allocated in accordance with the provisions of the applicable operating agreements.The allocation provisions in these agreements may differ from the ownership interest held by each investor.Differences between the carrying amount of the Company’s investment in the respective joint venture and the Company’s share of the underlying equity of such unconsolidated entities are amortized over the respective lives of the underlying assets as applicable. The Company classifies distributions from joint ventures as operating activities if they satisfy all three of the following conditions: the amount represents the cash effect of transactions or events; the amounts result from the joint ventures normal operations; and the amounts are derived from activities that enter into the determination of net income.The Company treats distributions from joint ventures as investing activities if they relate to the following activities: lending money and collecting on loans; acquiring and selling or disposing of available-for-sale or held-to-maturity securities (trading securities are classified based on the nature and purpose for which the securities were acquired); and acquiring and selling or disposing of productive assets that are expected to generate revenue over a long period of time. 12 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) In the instance where the Company receives a distribution made from a joint venture that has the characteristics of both operating and investing activity, management identifies where the predominant source of cash was derived in order to determine its classification in the Statement of Cash Flows.When a distribution is made from operations, it is compared to the available retained earnings within the property.Cash distributed that does not exceed the retained earnings of the property is classified in the Company’s Consolidated Statement of Cash Flows as cash received from operating activities.Cash distributed in excess of the retained earnings of the property is classified in the Company’s Consolidated Statement of Cash Flows as cash received from investing activity. The Company periodically reviews its investment in unconsolidated real estate entities for other than temporary declines in market value.Any decline that is not considered temporary will result in the recording of an impairment charge to the investment. Noncontrolling Interest Noncontrolling interest represents both the aggregate partnership interest in the Operating Partnership held by the Operating Partnership limited partner unit holders (the “Unit Holders”) as well as the underlying equity held by unaffiliated third parties in consolidated joint ventures.During the three and six months ended June 30, 2010, noncontrolling interest allocated to the partner in the former joint venture related to Scottsdale Quarter® amounted to $1,381 and $2,527, respectively.As of June 30, 2011 and December 31, 2010, noncontrolling interest includes only the aggregate partnership interest in the Operating Partnership held by the Unit Holders. Income or loss allocated to noncontrolling interest related to the Unit Holders ownership percentage of the Operating Partnership is determined by dividing the number of Operating Partnership Units (“OP Units”) held by the Unit Holders by the total number of OP Units outstanding at the time of the determination.The issuance of additional shares of beneficial interest of GRT (the “Common Shares,” “Shares,” “Share,” or “Stock”) or OP Units changes the percentage ownership in the OP Units of both the Unit Holders and the Company.Because an OP Unit is generally redeemable for cash or Shares at the option of the Company, it is deemed to be equivalent to a Share.Therefore, such transactions are treated as capital transactions and result in an allocation between shareholders’ equity and noncontrolling interest in the accompanying Consolidated Balance Sheets to account for the change in the ownership of the underlying equity in the Operating Partnership. Supplemental Disclosure of Non-Cash Operating, Investing, and Financing Activities During March 2011, the Company reclassified $(1,466) in receivables to land upon completion of a foreclosure action against a tenant and the recapture of the leasehold interest in land at Jersey Gardens.During June 2011, the Company recognized $8,995 in impairment loss related to a sixty-nine acre parcel located near Cincinnati, Ohio. The Company’s other non-cash activities accounted for changes in the following areas:a) investment in real estate - $(6,899), b) accounts payable and accrued liabilities – $2,632, c) mortgage notes payable – $(131), and d)accumulated other comprehensive loss – $(3,131). Share distributions of $10,716 and $8,505 were declared, but not paid as of June 30, 2011 and December31, 2010, respectively.Operating Partnership distributions of $289 and $299 were declared, but not paid as of June 30, 2011 and December 31, 2010, respectively.Distributions for GRT’s 8.75% Series F Cumulative Redeemable Preferred Shares of Beneficial Interest (“Series F Preferred Shares”) of $1,313 were declared, but not paid as of June 30, 2011 and December31, 2010.Distributions for GRT’s 8.125% Series G Cumulative Redeemable Preferred Shares of Beneficial Interest (“Series G Preferred Shares”) of $4,824 were declared, but not paid as of June 30, 2011 and December 31, 2010. Comprehensive Income ASC Topic 220 – “Comprehensive Income” establishes guidelines for the reporting and display of comprehensive income and its components in financial statements.Comprehensive income includes net income and unrealized gains and losses from fair value adjustments on certain derivative instruments, net of allocations to noncontrolling interest. 13 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) Use of Estimates The preparation of financial statements in conformity with GAAP in the U.S. requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. Reclassifications Certain reclassifications of prior period amounts, including the presentation of the Statement of Operations required by ASC Topic 205 - “Presentation of Financial Statements” have been made in the financial statements in order to conform to the 2011 presentation. 3.Investment in Joint Ventures – Consolidated As of June 30, 2011, the Company has an interest in a consolidated joint venture; the VBF Venture (defined below) qualifies as a VIE under ASC Topic 810. The Company is the primary beneficiary of the joint venture as it has the power to direct activities of the VIE that most significantly impact the VIE’s economic performance and it has the obligation to absorb losses of the VIE or rights to receive benefits from the VIE that could potentially be significant. · VBF Venture On October 5, 2007, an affiliate of the Company entered into an agreement with Vero Venture I, LLC to form Vero Beach Fountains, LLC (the “VBF Venture”).The purpose of the VBF Venture is to evaluate a potential retail development in Vero Beach, Florida.The Company contributed $5,000 in cash for a 50% interest in the VBF Venture.The economics of the VBF Venture require the Company to receive a preferred return and 75% of the distributions from the VBF Venture until such time as the capital contributed by the Company is returned. The Company did not provide any additional financial support to the VBF Venture during the six months ended June 30, 2011.Furthermore, the Company does not have any contractual commitments or obligations to provide additional financial support to the VBF Venture. The carrying amounts and classification of the VBF Venture’s total assets and liabilities at June 30, 2011 and December 31, 2010 are as follows: June 30, December 31, Investment in real estate, net $ $ Total Assets $ $ Total Liabilities $
